******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. NEMIAH ALLAN
                (SC 18879)
    Rogers, C. J., and Norcott, Palmer, Zarella and McDonald, Js.*
   Argued September 24, 2013—officially released January 28, 2014

  Katherine C. Essington, assigned counsel, for the
appellant (defendant).
   Rita M. Shair, senior assistant state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, and James R. Dinnan, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   McDONALD, J. Today we consider what evidence is
necessary to support a conviction for conspiracy to sell
narcotics in the context of a buyer-seller relationship
between the alleged coconspirators. Following our
grant of certification, the defendant, Nemiah Allan,
appeals from the judgment of the Appellate Court
affirming his judgment of conviction of conspiracy to
sell narcotics by a person who is not drug-dependent
in violation of General Statutes §§ 53a-48 and 21a-278
(b),1 and interfering with an officer in violation of Gen-
eral Statutes § 53a-167a. On appeal, the defendant
claims that the Appellate Court improperly concluded
that the evidence was sufficient to support his conspir-
acy conviction because: (1) the evidence established
nothing more than his attempted purchase of narcotics
on a single occasion from his alleged coconspirator;
and (2) had the Appellate Court adopted the ‘‘buyer-
seller exception’’ applied by the federal courts in evalu-
ating the sufficiency of the evidence of conspiracy to
sell narcotics, as he had requested, it would have con-
cluded that the trial court improperly denied his motion
for a judgment of acquittal on that charge. We conclude
that the considerations embodied in this so-called
exception are already reflected in our law. We further
conclude that the evidence demonstrated more than a
mere buyer-seller relationship on a single occasion to
support the defendant’s conspiracy conviction. There-
fore, we affirm the judgment of the Appellate Court,
although on different grounds from those articulated
by that court.
  In reaching its verdict, the jury reasonably could have
found the following facts. On the evening of April 15,
2009, officers of the Meriden Police Department con-
ducted surveillance at the corner of West Main Street
and Randolph Avenue in Meriden after receiving com-
plaints of drug activity in that area. From their
unmarked vehicles, the surveillance team observed the
defendant engaging in the following conduct that, in
their experience, was consistent with drug dealing. The
defendant walked back and forth near the corner of
West Main Street and Randolph Avenue while talking on
his cell phone. Police officers observed several vehicles
periodically stop at this corner, at which point the
defendant approached these vehicles, reached inside,
and conducted ‘‘some sort of transaction’’ with the vehi-
cles’ occupants. Then, while the vehicles idled at this
corner, the defendant walked a short distance away to
a house located at 20 Maple Branch, just off Maple
Street. That house was the subject of a separate police
investigation due to neighbors’ complaints about drug
dealing occurring on its second floor. From the com-
plaints and subsequent surveillance, the police sus-
pected that this residence served as a ‘‘stash house,’’
as drug dealers commonly keep their drugs and money
at a location near to where they conduct their drug
transactions so as to avoid having any evidence of drug
activity on their person in the event of a police stop.
Shortly after entering the second floor of the house,
the defendant exited the house and returned to the
particular vehicle waiting at the street corner. Moments
later, the driver of the vehicle would drive away, while
the defendant remained at the corner.
   During one of these interactions, the officers
observed the defendant walk away from a van with
money in his hand, which they did not see him possess
when he initially approached it. In light of this additional
information, once the van departed, the surveillance
officers radioed officers in a police cruiser in an effort
to stop the van. Upon stopping the van, the driver,
Humberto Zarabozo, cooperated with the police and
told them that he had just purchased crack cocaine
from the defendant and that he had purchased narcotics
from the defendant in the past.2 The officers recovered
crack cocaine from the floor of Zarabozo’s van. Subse-
quently, the officers returned to the surveillance area,
where they continued to observe the defendant engag-
ing in similar conduct with approaching vehicles,
although the officers did not specifically observe any
objects exchanged between the defendant and the occu-
pants of these vehicles.
  Soon thereafter, the officers observed the following
incident. A tan Acura drove along West Main Street
past the corner where the defendant had been meeting
vehicles, turned onto Maple Street, and then turned
again onto Maple Branch. As the Acura drove toward
this location, the defendant crossed West Main Street
and walked up Maple Street while talking on his cell
phone. The Acura turned around and parked in close
proximity to 20 Maple Branch, facing Maple Street. As
the defendant approached Maple Branch, the driver of
the Acura flashed the car’s front lights and then turned
off the driving lights while leaving the parking lights
on. In response to these signals, the defendant
approached the passenger side of the vehicle. He then
opened the passenger door and leaned into the vehicle.
Moments later, the defendant emerged from the Acura
and returned to his corner as the Acura drove away.
Following their unsuccessful pursuit of the Acura, the
officers returned one to two hours after this incident
to arrest the defendant.
  The officers took the defendant into custody despite
his efforts to resist arrest, gave him Miranda3 warnings,
and conducted a search of his person, which yielded
no drug related materials. When the officers asked the
defendant about the driver of the Acura, he informed
them that the driver’s name was ‘‘Fleet’’ and that Fleet
was a drug supplier from Waterbury. The officers knew
the name Fleet as a street level drug supplier, but did
not know his real name. The defendant further told
them that Fleet had driven to Maple Branch to ‘‘resup-
ply’’ him with crack cocaine. Despite this plan, the
defendant told the police that Fleet had not delivered
the narcotics when they met earlier that evening. The
defendant then opened his cell phone and gave the
police Fleet’s cell phone number, which was the last
outgoing call made from the defendant’s cell phone.
   When the defendant overheard a police radio trans-
mission indicating that the owner of the Acura was
Brandy Clayton, the defendant identified her as Fleet’s
girlfriend. The officers drove the defendant to a gas
station where Clayton was located and from which she
reported her vehicle was stolen. The defendant posi-
tively identified Clayton as Fleet’s girlfriend. Around
this time, the police learned that Fleet’s actual name is
Kareem Thomas. When the police subsequently found
Thomas hiding in the house of Clayton’s sister, they
confirmed that the phone number of the cell phone
found on Thomas’ person was the number that the
defendant had last dialed.
   Thereafter, while the defendant was being processed
at the police station, he asked the booking officer what
had happened to ‘‘the big fat white guy.’’ When the
booking officer asked the defendant to whom he was
referring, the defendant replied ‘‘the one that I sold
drugs to,’’ presumably referring to Zarabozo, who
matched the defendant’s description. One or two weeks
after the defendant’s arrest, the police executed a
search warrant for the second floor apartment at 20
Maple Branch, where they seized crack cocaine pack-
aged for street sale and arrested another individual in
connection with that seizure.
   The state charged the defendant with sale of narcotics
by a person who is not drug-dependent in violation of
§ 21a-278 (b), sale of narcotics within 1500 feet of a
school in violation of General Statutes § 21a-278a (b),
possession of narcotics in violation of General Statutes
§ 21a-279, conspiracy to sell narcotics by a person who
is not drug-dependent in violation of §§ 53a-48 and 21a-
278 (b), and interfering with a police officer in violation
of § 53a-167a (a). At the conclusion of the state’s case,
the defendant moved for a judgment of acquittal, which
the trial court denied. The jury returned a verdict finding
the defendant guilty of conspiracy to sell narcotics by
a person who is not drug-dependent and interfering
with a police officer and finding him not guilty of the
other charges. The court rendered judgment in accor-
dance with the jury’s verdict, and sentenced the defen-
dant to a total effective term of twelve years
imprisonment followed by five years special parole.
  The defendant appealed from the trial court’s judg-
ment to the Appellate Court, and claimed that there
was insufficient evidence to allow the jury to find him
guilty beyond a reasonable doubt of the crime of con-
spiracy to sell narcotics in violation of his right to due
process. State v. Allan, 131 Conn. App. 433, 435, 437–38,
27 A.3d 19 (2011). The Appellate Court rejected the
defendant’s argument that the state had the burden
of proving that the defendant and his coconspirator,
Thomas, had entered into an agreement ‘‘in the past to
distribute narcotics or to distribute narcotics in the
future,’’ concluding that the defendant misunderstood
the required elements of the crime charged under Con-
necticut law. Id., 439–40. The Appellate Court further
declined the defendant’s invitation to apply what he
called the ‘‘buyer-seller exception’’ applied by the fed-
eral courts in evaluating the sufficiency of evidence to
support a conviction of conspiracy to sell narcotics,
noting that the defendant had not provided the court
with a single Connecticut case endorsing such an excep-
tion. Id., 441. After concluding that the evidence was
sufficient to support the conspiracy conviction, the
Appellate Court affirmed the judgment of the trial court.
Id., 443.
   Thereafter, we granted the defendant’s petition for
certification to appeal to this court, limited to the fol-
lowing issue: ‘‘Did the Appellate Court correctly refuse
to adopt the buyer-seller exception to a charge of con-
spiracy to sell drugs?’’ State v. Allan, 302 Conn. 949, 31
A.3d 383 (2011). On appeal, the defendant urges us to
adopt the buyer-seller exception that has been uni-
formly recognized by the federal courts, as well as sev-
eral state courts, as part of our conspiracy
jurisprudence. In doing so, the defendant asserts that,
without this exception, every drug sale or attempted
drug sale in Connecticut could be prosecuted as a con-
spiracy. He further argues that such a result would
frustrate the legislative intent of our narcotics laws, in
which there are more severe sanctions for the sale or
distribution of narcotics than for mere possession or
attempted possession. The defendant underscores that
he is not challenging the jury instructions; in other
words, he is not contending that the trial court should
have instructed the jury on the buyer-seller exception.
Instead, he contends that this court should apply this
exception as part of a sufficiency of the evidence
inquiry, consistent with the general practice of the fed-
eral courts.4 As such, he contends that his motion for
a judgment of acquittal on the ground of insufficient
evidence preserved this issue for appeal. Moreover, the
defendant claims that application of this exception to
the present case would reveal that there is insufficient
evidence to find a conspiracy to sell narcotics because
the evidence establishes no more than his attempt to
purchase narcotics from Thomas on a single occasion.
   In response, the state argues that there is no need
for this court to adopt the principle that the defendant
seeks to engraft onto our law because it already effec-
tively exists.5 Specifically, the state argues, the well
established contours of Connecticut law for determin-
ing whether there is sufficient evidence to support a
conspiracy conviction, along with a proper jury instruc-
tion on the elements of conspiracy, ensure that a mere
buyer of narcotics will not be convicted as a coconspira-
tor. Additionally, because our laws make a distinction
between suspects involved in all aspects of the illegal
drug trade, reserving the harshest sentences for profes-
sional drug dealers, the state contends that it would not
charge a mere buyer with distribution related crimes. As
such, the state claims that the evidence in this case
supports a finding that the defendant agreed with
Thomas to participate in a drug distribution plan as a
seller, rather than merely to purchase narcotics. We
agree with the state.
                            I
   We begin with the defendant’s claim that, in evaluat-
ing whether there is sufficient evidence to support a
conviction of conspiracy to distribute narcotics, Con-
necticut should apply the buyer-seller ‘‘exception.’’ In
order to address this claim, we first examine the require-
ments to establish a conspiracy under Connecticut law
and then consider the parameters for sufficient evi-
dence for the comparable offense under federal law in
the context of a buyer-seller relationship. As this analy-
sis reveals, the so-called buyer-seller exception on
which the defendant relies is not, in our view, properly
viewed as an exception to federal conspiracy law, but,
rather, a proper application of fundamental principles
of conspiracy jurisprudence that are shared by this
state.
   Conspiracy is the unlawful act of agreeing to commit
a crime. See State v. Beccia, 199 Conn. 1, 3, 505 A.2d
683 (1986). It has long been recognized as a separate and
distinct offense from the commission of the substantive
offense that is the object of the agreement. Id. ‘‘That
agreement is a distinct evil, which may exist and be
punished whether or not the substantive crime ensues.’’
(Internal quotation marks omitted.) United States v.
Jimenez Recio, 537 U.S. 270, 274, 123 S. Ct. 819, 154 L.
Ed. 2d 774 (2003); see State v. Beccia, supra, 3 (‘‘[t]he
gravamen of the crime of conspiracy is the unlawful
combination and an act done in pursuance thereof, not
the accomplishment of the objective of the conspiracy’’
[internal quotation marks omitted]). As criminals united
with a common purpose pose a potentially greater dan-
ger to the public than an individual acting in isolation,
conspiracy is anticipatory and aimed not at the unlawful
object, but at the process of agreeing to pursue that
object. See State v. Beccia, supra, 3; State v. Jones, 44
Conn. App. 338, 343, 689 A.2d 517, cert. denied, 240
Conn. 929, 693 A.2d 301 (1997).
  To establish the crime of conspiracy in Connecticut,
the state must prove that there was an agreement
between two or more persons to engage in conduct
constituting a crime and that the agreement was fol-
lowed by an overt act in furtherance of the conspiracy.
General Statutes § 53a-48 (a). ‘‘Conspiracy is a specific
intent crime, with the intent divided into two elements:
(a) the intent to agree or conspire and (b) the intent
to commit the offense which is the object of the conspir-
acy. . . . Thus, [p]roof of a conspiracy to commit a
specific offense requires proof that the conspirators
intended to bring about the elements of the conspired
offense.’’ (Citation omitted; internal quotation marks
omitted.) State v. Padua, 273 Conn. 138, 167, 869 A.2d
192 (2005). Accordingly, when the charged object of
the conspiracy is to sell or distribute narcotics, the state
is required to prove two distinct elements of intent: (a)
that the conspirators intended to agree and (b) that
they intended for narcotics to be sold to another person.
State v. Hernandez, 28 Conn. App. 126, 134–35, 612
A.2d 88, cert. denied, 223 Conn. 920, 614 A.2d 828 (1992).
‘‘The existence of a formal agreement between the par-
ties need not be proved; it is sufficient to show that
they are knowingly engaged in a mutual plan to do a
forbidden act. . . . Consequently, it is not necessary
to establish that the defendant and his coconspirators
signed papers, shook hands, or uttered the words we
have an agreement. . . . [T]he requisite agreement or
confederation may be inferred from proof of the sepa-
rate acts of the individuals accused as coconspirators
and from the circumstances surrounding the commis-
sion of these acts.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Patterson, 276 Conn. 452,
462, 886 A.2d 777 (2005).
   With the exception that federal law does not require
proof of an overt act in furtherance of a conspiracy
to violate its narcotics laws, federal conspiracy law
generally reflects the same fundamental requirements
as Connecticut law.6 United States v. Shabani, 513 U.S.
10, 15, 115 S. Ct. 382, 130 L. Ed. 2d 225 (1994). Like
Connecticut law, under federal law, ‘‘[a] drug-distribu-
tion conspiracy . . . requires proof that the defendant
knowingly agreed—either implicitly or explicitly—with
someone else to distribute drugs.’’ United States v.
Johnson, 592 F.3d 749, 754 (7th Cir. 2010); see United
States v. Parker, 554 F.3d 230, 234–35 (2d Cir.), cert.
denied sub nom. Baker v. United States, 558 U.S. 965,
130 S. Ct. 394, 175 L. Ed. 2d 301 (2009). As a result of
the long running ‘‘war on drugs’’ waged by the federal
government, however, a problem has perplexed the
lower federal courts that our courts have not encoun-
tered: under what circumstances may a conspiratorial
agreement to distribute drugs arise in a buyer-seller
relationship. This issue has arisen primarily in circum-
stances in which a defendant has been apprehended
while purchasing drugs from an existing criminal enter-
prise and the question is whether the defendant was a
member of the seller’s conspiracy.7 See, e.g., United
States v. Brown, 726 F.3d 993, 995–96 (7th Cir. 2013);
United States v. Deitz, 577 F.3d 672, 678 (6th Cir. 2009),
cert. denied, 559 U.S. 984, 130 S. Ct. 1720, 176 L. Ed.
2d 201 (2010); United States v. Hawkins, 547 F.3d 66, 68
(2d Cir. 2008). The Circuit Courts of Appeals uniformly
acknowledge that evidence of a mere buyer-seller rela-
tionship, without more, does not constitute a conspir-
acy to distribute drugs. See United States v. Boidi, 568
F.3d 24, 30 (1st Cir. 2009); United States v. Parker,
supra, 236; United States v. Gibbs, 190 F.3d 188, 199
(3d Cir. 1999), cert. denied, 528 U.S. 1131, 120 S. Ct.
969, 145 L. Ed. 2d 840 (2000); United States v. Mills,
995 F.2d 480, 485 (4th Cir.), cert. denied, 510 U.S. 904,
114 S. Ct. 283, 126 L. Ed. 2d 233 (1993); United States
v. Delgado, 672 F.3d 320, 333 (5th Cir.), cert. denied,
     U.S.     , 133 S. Ct. 525, 184 L. Ed. 2d 339 (2012);
United States v. Deitz, supra, 678; United States v.
Brown, supra, 998; United States v. Donnell, 596 F.3d
913, 924–25 (8th Cir. 2010), cert. denied,     U.S. , 131
S. Ct. 994, 178 L. Ed. 2d 831 (2011); United States v.
Lennick, 18 F.3d 814, 819 (9th Cir.), cert. denied, 513
U.S. 856, 115 S. Ct. 162, 130 L. Ed. 2d 100 (1994); United
States v. Ivy, 83 F.3d 1266, 1285–86 (10th Cir.), cert.
denied sub nom. Hickman v. United States, 519 U.S.
901, 117 S. Ct. 253, 136 L. Ed. 2d 180 (1996); United
States v. Bacon, 598 F.3d 772, 776–77 (11th Cir. 2010);
United States v. Baugham, 449 F.3d 167, 171 (D.C. Cir.),
cert. denied sub nom. Wells v. United States, 549 U.S.
966, 127 S. Ct. 428, 166 L. Ed. 2d 293 (2006).
   Two lines of reasoning have emerged for this conclu-
sion. One group of federal Circuit Courts of Appeals
have reasoned that, in a buyer-seller relationship, there
is no singularity of purpose and thus no meeting of the
minds. ‘‘Mere proof of a buyer-seller agreement without
any prior or contemporaneous understanding does not
support a conspiracy conviction because there is no
common illegal purpose: In such circumstances, the
buyer’s purpose is to buy; the seller’s purpose is to
sell.’’ (Internal quotation marks omitted.) United States
v. Donnell, supra, 596 F.3d 924–25; see United States
v. Brown, supra, 726 F.3d 1001 (‘‘People in a buyer-
seller relationship have not agreed to advance further
distribution of drugs; people in conspiracies have. That
agreement is the key.’’). Accordingly, a mere buyer-
seller relationship lacks an essential element necessary
to form a conspiracy. See United States v. Brown, supra,
1001 (‘‘[w]e discuss buyer-seller relationships at such
length because they do not qualify as conspiracies’’
[emphasis in original]). Another group of federal Circuit
Courts of Appeals have reasoned that, under the com-
mon-law definition of conspiracy, ‘‘when a buyer pur-
chases illegal drugs from a seller, two persons have
agreed to a concerted effort to achieve the unlawful
transfer of the drugs from the seller to the buyer. . . .
[This] would constitute a conspiracy with the alleged
objective of a transfer of drugs.’’ (Emphasis added.)
United States v. Parker, supra, 554 F.3d 234; see United
States v. Delgado, supra, 672 F.3d 333 (indicating that
mere buyers would be guilty of conspiracy to distribute
under general conspiracy principles in absence of
exception). Nonetheless, these courts further reason
that Congress did not intend to subject buyers, particu-
larly addicts, who purchase drugs for personal use, to
the severe liabilities intended for distributors. United
States v. Parker, supra, 235 (‘‘if an addicted purchaser,
who acquired drugs for his own use and without intent
to distribute it to others, were deemed to have joined
in a conspiracy with his seller for the illegal transfer
of the drugs from the seller to himself . . . [t]he policy
to distinguish between transfer of an illegal drug and
the acquisition or possession of the drug would be frus-
trated’’); United States v. Delgado, supra, 333 (‘‘[t]he
rule shields mere acquirers and street-level users, who
would otherwise be guilty of conspiracy to distribute,
from the more severe penalties reserved for distribu-
t[o]rs’’); see also United States v. Ivy, supra, 83 F.3d
1285–86 (‘‘the purpose of the buyer-seller rule is to
separate consumers, who do not plan to redistribute
drugs for profit, from street-level, mid-level, and other
distributors’’). Accordingly, this latter group has
deemed a mere buyer-seller relationship to fall within
a ‘‘narrow exception to the general conspiracy rule for
such transactions.’’ (Emphasis added.) United States v.
Parker, supra, 234; see also United States v. Delgado,
supra, 333.
   As we discuss later in this opinion, we view the first
group’s characterization to be the correct view of the
law. Nonetheless, regardless of whether a court charac-
terizes this issue as a proper application of conspiracy
law or an exception to a literal application of that law
in furtherance of legislative intent, a survey of federal
case law indicates that the principle that conspiracy to
sell narcotics cannot be found on the mere basis of a
buyer-seller relationship universally stems from two
tenets of common-law conspiracy. First, mere associa-
tion with a member of a conspiracy or acquiescence in
the object or purpose of a conspiracy is not sufficient
to satisfy the intent elements of conspiracy. United
States v. Wardell, 591 F.3d 1279, 1288 (10th Cir. 2009),
cert. denied,     U.S. , 132 S. Ct. 430, 181 L. Ed. 2d
280 (2011). Second, conspiracy is a separate and distinct
offense from the underlying crime that is the object of
the agreement. United States v. Brown, supra, 726 F.3d
997. Accordingly, in the context of a drug sale between
two alleged coconspirators, the federal courts have held
that there must be evidence of an agreement to distrib-
ute drugs and that such an agreement must be in addi-
tion to the purchase and sale between the two parties.
See id., 998; United States v. Parker, supra, 554 F.3d
235. Liability will arise as a coconspirator, therefore,
when ‘‘[the buyer and seller] shared a conspiratorial
purpose to advance other transfers, whether by the
seller or by the buyer.’’ United States v. Parker, supra,
235. By contrast, when the government’s proof shows
no more than a simple sales transaction between alleged
coconspirators, its case for conspiracy will fail. Id.;
United States v. Moran, 984 F.2d 1299, 1304 (1st Cir.
1993) (‘‘[a]s for the classic single sale—for personal
use, without prearrangement, and with nothing more—
the precedent in this circuit as well as others treats it
as not involving a conspiracy’’).
    The question then has arisen as to whether the seller’s
knowledge that the buyer intends to resell the illicit
goods is sufficient to establish a conspiracy between
the buyer and seller. In resolving this question, many
circuits have relied on two decisions that examined
under what circumstances a supplier of goods to a
known criminal enterprise becomes a party to the
existing conspiracy. See Direct Sales Co. v. United
States, 319 U.S. 703, 63 S. Ct. 1265, 87 L. Ed. 1674 (1943);
United States v. Falcone, 109 F.2d 579 (2d Cir.), aff’d,
311 U.S. 205, 61 S. Ct. 204, 85 L. Ed. 128 (1940). In
United States v. Falcone, supra, 580, the defendants
were convicted of conspiracy to operate illicit stills
because they had supplied distillers with sugar, yeast,
and cans. The Second Circuit reversed the convictions,
holding that mere knowledge by the defendants that
their buyers planned to use the seemingly innocuous
supplies in an illegal fashion did not evince their inten-
tion to join the conspiracy. Id., 581–82. The court noted:
‘‘It is not enough that he does not [forgo] a normally
lawful activity, of the fruits of which he knows that
others will make unlawful use; he must in some sense
promote their venture himself, make it his own, have
a stake in its outcome.’’ Id., 581. In affirming the Second
Circuit’s decision, the Supreme Court held that, if a
supplier knows about the unlawful use of his supplies
by a buyer, but does not have knowledge of the conspir-
acy in which the buyer is a member, the supplier cannot
be deemed to have joined the conspiracy. United States
v. Falcone, 311 U.S. 205, 207, 61 S. Ct. 204, 85 L. Ed.
128 (1940).
   Three years later, in Direct Sales Co. v. United States,
supra, 319 U.S. 715, the Supreme Court affirmed a drug
manufacturer/distributor’s conviction of conspiracy to
violate federal narcotics laws in connection with sales
to a physician of morphine—a drug that was highly
regulated but one that the distributor lawfully could
distribute and the physician lawfully could dispense.
The court noted that the evidence established, inter
alia, that the distributor repeatedly had sold excessively
large quantities of morphine over a long period of time
to the coconspirator physician such that the distributor
must have known the physician was dispensing the
drugs illegally. Id., 713. The court determined that
United States v. Falcone, supra, 311 U.S. 205, was not
controlling in this circumstance because morphine is
a ‘‘restricted commodit[y], incapable of further legal
use except by compliance with rigid regulations,’’
whereas the supplies in Falcone were ‘‘articles of free
commerce . . . .’’ Direct Sales Co. v. United States,
supra, 710. The court found the distinction between the
character of the goods important to the nature and
extent of proof necessary to establish the supplier’s
knowledge of the buyer’s unlawful purpose and to show
that by making the sale the supplier intends to further,
promote, and accomplish that purpose. Id., 711. The
court acknowledged that not every instance of the sale
of restricted goods in which the seller knows the buyer
intends to use them unlawfully will support a charge
of conspiracy. Id., 712. This may be true, the court
noted, of ‘‘single or casual transactions, not amounting
to a course of business, regular, sustained and pro-
longed, and involving nothing more on the seller’s part
than indifference to the buyer’s illegal purpose and pas-
sive acquiescence in his desire to purchase, for what-
ever end. A considerable degree of carelessness
coupled with casual transactions is tolerable outside
the boundary of conspiracy.’’ Id., 712 n.8. The court
then examined the evidence and concluded that it dem-
onstrated there is ‘‘informed and interested coopera-
tion, stimulation, instigation. And there is also a ‘stake
in the venture’ which, even if it may not be essential,
is not irrelevant to the question of conspiracy.’’ Id., 713;
id. (noting that distributor’s stake was in making profits,
which would only come from encouraging physician’s
illegal operations).
    From these cases, certain principles emerged.
Although the Supreme Court indicated that a seller’s
‘‘ ‘stake in the venture’ ’’ is not essential to sustain a
conviction; id.; several Circuit Courts of Appeals have
considered this element necessary but subsumed within
the foundational principle that, in buyer-seller relation-
ships, the seller must not only have known that the
buyer would engage in further distribution, but the
seller must have intended and agreed to the shared
purpose of further distribution. See United States v.
Brown, supra, 726 F.3d 998; United States v. Boidi,
supra, 568 F.3d 30; United States v. Parker, supra, 554
F.3d 236; but see United States v. Curley, 55 F.3d 254,
257 (7th Cir.) (‘‘[t]he law does not require the govern-
ment to prove that a defendant had a stake in a drug
distribution venture to gain a conviction for conspir-
acy’’), cert. denied, 516 U.S. 870, 116 S. Ct. 190, 133 L.
Ed. 2d 127 (1995). Nonetheless, because ‘‘knowledge is
the foundation of intent’’; Direct Sales Co. v. United
States, supra, 319 U.S. 711–12; the courts uniformly
treat the seller’s knowledge of the buyer’s further illegal
use of the drugs as a significant factor in establishing
the seller’s intention to agree to the further distribution
of the drugs. See, e.g., United States v. Brown, supra,
998; United States v. Boidi, supra, 30; United States
v. Parker, supra, 236. With respect to what additional
evidence will take the step from knowledge to intent
to show that both parties intended and agreed to the
shared purpose of the distribution of drugs, the courts
have not formulated any particular legal standard, but
have identified certain factors as relevant to this inquiry.
These factors include but are not limited to: sales on
credit or consignment; United States v. Hawkins,
supra, 547 F.3d 75; large quantities of drugs; United
States v. Yearwood, 518 F.3d 220, 226 (4th Cir.), cert.
denied, 555 U.S. 861, 129 S. Ct. 137, 172 L. Ed. 2d 104
(2008); multiple transactions; United States v. Becker,
534 F.3d 952, 957–58 (8th Cir. 2008); standardized deal-
ings; United States v. Hawkins, supra, 74; a level of
mutual trust; id.; and the continuity of the relationship
between the parties.8 United States v. Deitz, supra, 577
F.3d 681.
   As one court noted, however, ‘‘the cases otherwise
say little about how the various factors are to be
weighed.’’ United States v. Baugham, supra, 449 F.3d
172. Although the evidence deemed sufficient may
include several of these factors; see, e.g., United States
v. Johnson, supra, 592 F.3d 756 n.5 (noting if individual
purchases drugs in large quantities on frequent basis
on credit, inference of conspiracy properly follows);
the existence of a single factor in addition to the buyer-
seller relationship may be sufficient. See, e.g., United
States v. Yearwood, supra, 518 F.3d 226 (noting large
quantities of drugs alone supports reasonable inference
that parties were coconspirators). The recent trend
appears to clarify that, while case law had suggested
that there is a bright line approach based on enumerated
factors to distinguish buyer-seller relationships from
conspiracies, a ‘‘ ‘totality of the circumstances’ ’’
approach is appropriate. See United States v. Brown,
supra, 726 F.3d 1001; see also United States v. Hawkins,
supra, 547 F.3d 74 (‘‘[n]o single factor is dispositive’’).
As such, the court must make a ‘‘holistic assessment’’
of the evidence in ‘‘deciding whether the jury reasonably
discerned an agreement to further trafficking of drugs.’’
United States v. Brown, supra, 1002.
   A close examination of the cases in which the courts
have distinguished mere buyer-seller relationships from
conspiracies reveals that the former involves isolated
sales ‘‘to another without prearrangement and with no
idea of or interest in its intended use,’’ i.e., simple pur-
chase and sale transactions with no additional evidence
of an agreement. United States v. Moran, supra, 984
F.2d 1303; see United States v. Delgado, supra, 672 F.3d
333 (‘‘[t]he buyer-seller exception prevents a single buy-
sell agreement, which is necessarily reached in every
commercial drug transaction, from automatically
becoming a conspiracy to distribute drugs’’ [emphasis
added]); United States v. Parker, supra, 554 F.3d 236
(referring to drug transfers that occur without profit
motivation and without intention that transferee sell or
give drugs to anyone else); see also State v. Gonzalez,
606 N.W.2d 873, 876 (N.D. 2000) (‘‘The ‘something more’
required is an understanding between the buyer and
seller, often implicit, relating to the subsequent distribu-
tion by the buyer. . . . Without more, evidence that
a buyer was reselling the substance is insufficient.’’
[Citation omitted.]).9 Thus, the few cases in which the
federal courts have found the evidence against a defen-
dant in a buyer-seller relationship to be insufficient to
show the requisite ‘‘informed and interested coopera-
tion, stimulation, [and] instigation’’; Direct Sales Co. v.
United States, supra, 319 U.S. 713; are those in which
the evidence proved nothing more than a purchase of
drugs or mere possession of drugs with intent to distrib-
ute. See United States v. Gore, 154 F.3d 34, 40 (2d Cir.
1998) (holding evidence insufficient when defendant
sold drugs to informant, mentioned that drugs were
provided by someone else, but gave no specific indica-
tion of exact nature of that transaction or quantity of
drugs involved); United States v. Evans, 970 F.2d 663,
673 (10th Cir. 1992) (holding evidence insufficient to
find defendant joined existing conspiracy when she
made single purchase of crack cocaine from existing
conspiracy and there was no evidence that she resold
drugs), cert. denied, 507 U.S. 922, 113 S. Ct. 1288, 122
L. Ed. 2d 680 (1993); United States v. McIntyre, 836
F.2d 467, 471 (10th Cir. 1987) (holding evidence insuffi-
cient to find conspiracy from facts that defendant pur-
chased cocaine and shared it with his friends at time
of sale); United States v. DeLutis, 722 F.2d 902, 905
(1st Cir. 1983) (holding evidence insufficient to find
conspiracy solely from facts that defendant called spe-
cial agent to inquire about availability of drugs and
arrived at drug distributor’s house with nearly $5000 in
cash on his person).
   In light of the aforementioned case law and consider-
ations articulated therein, we conclude that the federal
courts’ approach to analyzing the sufficiency of evi-
dence to support a conviction for conspiracy to distrib-
ute drugs is consistent with our own conspiracy
jurisprudence. Under our conspiracy law, a mere buyer-
seller relationship, without more, would not constitute
a conspiracy to distribute drugs.10 Under the specific
intent requirements for a conviction of conspiracy
under § 53a-48, when a buyer intends only to purchase
drugs from a seller, both parties do not unite in the same
mental objective because they have different intentions:
one has the intention to buy and the other has the
intention to sell.11 See State v. Hernandez, supra, 28
Conn. App. 134–35 (noting conspirators must specifi-
cally intend to agree and intend to sell drugs to another
person). Further, as the focus of conspiracy is not on the
unlawful object of the conspiracy, but on the process of
agreeing to pursue that object, to support a conspiracy
charge the state must proffer evidence of an agreement
in addition to the purchase and sale agreement between
the two parties.12 See State v. Beccia, supra, 199 Conn.
4 (‘‘the prosecution must show not only that the conspir-
ators intended to agree but also that they intended
to commit the elements of the offense’’ [emphasis in
original; internal quotation marks omitted]). When par-
ties do not unite to form a singularity of purpose, such
as agreeing to sell drugs to another person, there is
no conspiracy. Indeed, the state did not prosecute the
defendant on this theory; rather, it contended that cir-
cumstantial evidence supported the inference that the
defendant had agreed to participate in a drug distribu-
tion plan as a seller, which is an agreement in addition
to the agreement made to resupply the defendant with
narcotics for resale. Therefore, we fail to see any need
to engraft federal conspiracy requirements regarding
buyer-seller relationships onto our comprehensive con-
spiracy jurisprudence.13
                             II
   In light of this conclusion, we now turn to the ques-
tion of whether there was sufficient evidence in the
present case to support the defendant’s conviction of
conspiracy to sell narcotics. The defendant argues that
the evidence, specifically his statements made to the
police, was sufficient to sustain only a conviction of
attempted possession of narcotics. We disagree.
   We begin with the well established principles that
guide our review. In reviewing a sufficiency of the evi-
dence claim, we apply a two part test. ‘‘First, we con-
strue the evidence in the light most favorable to
sustaining the verdict. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [jury] reasonably could have
concluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt . . . .
This court cannot substitute its own judgment for that
of the jury if there is sufficient evidence to support the
jury’s verdict. . . .
  ‘‘While the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
  ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Stephen J. R., 309 Conn. 586, 593–94,
72 A.3d 379 (2013).
   In considering this question, we recognize that, due
to the clandestine nature of conspiracies, a conviction
is usually based on circumstantial evidence. ‘‘The state
of mind of one accused of a crime is often the most
significant and, at the same time, the most elusive ele-
ment of the crime charged. . . . Intention is a mental
process which, of necessity, must be proven either by
the statements or the actions of the person whose con-
duct is being examined.’’ (Citations omitted; internal
quotation marks omitted.) State v. Williams, 202 Conn.
349, 356–57, 521 A.2d 150 (1987). In deliberating the
conspiracy charge, the jury was allowed to infer the
existence of the requisite agreement between the defen-
dant and Thomas not just from the defendant’s state-
ments to the police, but also from proof of the separate
acts of each of them and from the circumstances sur-
rounding the commission of these acts. State v. Pat-
terson, supra, 276 Conn. 462. We conclude that the
totality of this evidence was sufficient to allow the jury
to conclude that the defendant and Thomas conspired
to sell narcotics.
   There was ample evidence to support the conclusion
that the defendant was in the business of selling drugs.
Undoubtedly, the most persuasive evidence of this fact
comes from the defendant’s own statements. At the
police station, the defendant admitted to having sold
drugs to Zarabozo, who had crack cocaine in his posses-
sion after the money exchange with the defendant and
who admitted to previous drug transactions with the
defendant. The defendant further acknowledged seek-
ing a ‘‘resupply’’ of crack cocaine from Thomas. In addi-
tion to his own admissions, the surveillance police
officers observed the defendant engaging in a repeated
pattern of conduct with occupants of vehicles that all
arrived at the same location, an area where citizens
had complained about drug dealing occurring, in which
the defendant went between that location and a nearby
suspected stash house.14 See State v. Sanchez, 75 Conn.
App. 223, 243, 815 A.2d 242 (‘‘[e]vidence demonstrating
that the defendant was present in a known drug traffick-
ing area further suggests an intent to sell’’ [internal
quotation marks omitted]), cert. denied, 263 Conn. 914,
821 A.2d 769 (2003).
   The evidence also supports the conclusion that
Thomas, known to the Meriden police as a street level
dealer operating under the name Fleet, intended to
agree with the defendant to assist him in this enterprise.
See Salinas v. United States, 522 U.S. 52, 65, 118 S. Ct.
469, 139 L. Ed. 2d 352 (1997) (‘‘[o]ne can be a conspirator
by agreeing to facilitate only some of the acts leading
to the substantive offense’’). The defendant’s character-
izations of Thomas as a drug dealer from Waterbury
and his statement that Thomas’ purpose in meeting
with him was to ‘‘resupply’’ him with crack cocaine
reasonably connotes not only a past relationship but
also the procurement of drugs for a purpose and in a
quantity consistent with resale versus personal use.
Other evidence reflects an established relationship of
mutual trust. See United States v. Hawkins, supra, 547
F.3d 76 (identifying mutual trust as factor establishing
conspiracy). The defendant had Thomas’ cell phone
number. Thomas either knew to park away from the
location of the defendant’s exchanges with potential
customers or was directed to do so by the defendant.
When Thomas arrived, he signaled to the defendant
with his car lights in a manner that caused the defendant
to approach Thomas’ car. If, as the defendant claimed
to police, Thomas did not deliver the drugs as planned,
the fact that Thomas came to inform the defendant in
person that he did not have the drugs that evening also
allows for the inference that Thomas had an interest
in the defendant’s venture and that he expected to
resupply him in the future. This evidence in its totality
takes the relationship between the defendant and
Thomas out of a mere buyer-seller relationship and into
a conspiratorial relationship, where both parties agreed
and intended to sell narcotics, with Thomas taking the
role of the distribution supplier and the defendant act-
ing as the reseller to consumers on the street. Moreover,
the defendant’s cell phone call to Thomas, followed
by Thomas’ drive to Maple Branch, the flashing of his
vehicle’s lights, and the defendant’s approach to
Thomas’ vehicle were all acts that the jury could have
construed and reasonably inferred therefrom to be
overt acts in furtherance of the conspiracy. See State
v. Elijah, 42 Conn. App. 687, 697, 682 A.2d 506 (‘‘[a]n
overt act . . . may be committed by either coconspira-
tor’’), cert. denied, 239 Conn. 936, 684 A.2d 709 (1996);
id., 695 (‘‘it does not diminish the probative force of
the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct’’
[internal quotation marks omitted]).
  Finally, to the extent that the defendant emphasizes
that the jury acquitted him of the charges of sale and
possession of narcotics, that fact has no bearing on our
examination of the sufficiency of the evidence regarding
the conspiracy charge. See State v. Stevens, 178 Conn.
649, 653, 425 A.2d 104 (1979) (‘‘Consistency in the ver-
dict is not necessary. Each count in an indictment is
regarded as if it was a separate indictment.’’ [Internal
quotation marks omitted.]). Construing the evidence in
the light most favorable to sustaining the verdict, we
hold that the evidence was sufficient to support a find-
ing beyond a reasonable doubt that the defendant had
conspired with Thomas to sell narcotics in violation of
§§ 53a-48 and 21a-278 (b).
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
  * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
  1
    General Statutes § 53a-48 (a) provides: ‘‘A person is guilty of conspiracy
when, with intent that conduct constituting a crime be performed, he agrees
with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such con-
spiracy.’’
  General Statutes § 21a-278 (b) provides in relevant part: ‘‘Any person who
manufactures, distributes, sells . . . any narcotic substance . . . who is
not, at the time of such action, a drug-dependent person, for a first offense
shall be imprisoned not less than five years or more than twenty years; and
for each subsequent offense shall be imprisoned not less than ten years or
more than twenty-five years. . . .’’
   2
     Zarabozo gave inconsistent accounts in his statements to the police and
in his testimony at trial regarding the location at which he had just purchased
the drugs from the defendant. The evening of his arrest, Zarabozo told the
police that he had purchased the drugs inside a convenience store at the
street corner where the defendant interacted with the various drivers, and
at trial he testified that he had purchased the drugs from the defendant
while inside his van parked at the street corner. It is unclear whether these
inconsistencies, or some other factors, influenced the jury in finding the
defendant not guilty of sale of narcotics.
   3
     Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
   4
     Although the defendant is correct that the federal courts analyze this
question under a sufficiency of the evidence rubric, we also note that some
federal cases suggest that an instruction that a mere buyer-seller relationship
does not support a conspiracy conviction properly may be given when
requested and supported by the evidence, but that such an instruction may
not be required. See United States v. Mata, 491 F.3d 237, 241–42 (5th Cir.
2007) (holding adequate instruction on law of conspiracy precludes necessity
of giving buyer-seller instruction, even where evidence supports such
charge), cert. denied, 552 U.S. 1189, 128 S. Ct. 1219, 170 L. Ed. 2d 75 (2008);
United States v. Johnson, 437 F.3d 665, 677 (7th Cir.) (holding defendant’s
failure to put forth buyer-seller theory at trial and strength of state’s evidence
of conspiracy leads to conclusion that trial court properly declined to give
instruction sua sponte), cert. denied, 547 U.S. 1207, 126 S. Ct. 2902, 165 L.
Ed. 2d 919 (2006); United States v. Medina, 944 F.2d 60, 65 (2d Cir. 1991)
(finding trial court properly declined to give buyer-seller instruction upon
defendant’s request when evidence established that there was ‘‘advanced
planning among the alleged co-conspirators to deal in wholesale quantities
of drugs obviously not intended for personal use’’), cert. denied sub nom.
Mata v. United States, 503 U.S. 949, 112 S. Ct. 1508, 117 L. Ed. 2d 646
(1992). In the present case, because the defendant neither requested such
an instruction, nor contended on appeal that the instruction given was
inadequate to guide the jury, we need not consider under what circumstances
it would be proper for the trial court to provide guidance to the jury on
what evidence beyond a buyer-seller relationship is required to support a
conspiracy charge.
   We further note that our research has revealed one case in which the buyer-
seller rule or exception has summarily been characterized as an ‘‘affirmative
[defense] . . . .’’ United States v. Diaz, 190 F.3d 1247, 1258 (11th Cir. 1999),
cert. denied, 534 U.S. 878, 122 S. Ct. 180, 151 L. Ed. 2d 125 (2001). We
view this isolated reference as simply reflective of the generally accepted
proposition that this theory is advanced by the defendant as part of his or
her defense.
   5
     The state also contends that this court should not consider the defen-
dant’s claim that we should adopt the buyer-seller ‘‘exception’’ because the
defendant failed to bring this theory to the trial court’s attention. We note
that we are not bound to consider this claim because of the state’s failure
to raise this preservation argument before the Appellate Court. See, e.g.,
Grimm v. Grimm, 276 Conn. 377, 393, 886 A.2d 391 (2005) (defendant’s
failure to raise issue until oral argument before Appellate Court constituted
abandonment of issue before that court and for remainder of proceedings
on appeal), cert. denied, 547 U.S. 1148, 126 S. Ct. 2296, 164 L. Ed. 2d 815
(2006). Nonetheless, we note that a motion for a judgment of acquittal will
preserve a sufficiency of the evidence claim; see State v. Padua, 273 Conn.
138, 146 n.12, 869 A.2d 192 (2005); and, although the appellate courts are
not bound to consider a claim unless it was distinctly raised at trial; see
Practice Book § 60-5; the appellate courts retain discretion to consider legal
theories that differ from those raised before the trial court if they relate to
an issue preserved for appeal. Rowe v. Superior Court, 289 Conn. 649, 663,
960 A.2d 256 (2008).
   6
     Federal conspiracy law is comprised of dozens of statutes within the
United States Code. See, e.g., 18 U.S.C. § 241 (prohibiting conspiracy to
violate any person’s civil rights); 18 U.S.C. § 371 (prohibiting conspiracy to
commit any other federal crime); 21 U.S.C. § 846 (prohibiting conspiracy
to violate any statute within Controlled Substances Act). Under federal
conspiracy law generally, ‘‘the [g]overnment must prove beyond a reasonable
doubt that two or more people agreed to commit a crime covered by the
specific conspiracy statute (that a conspiracy existed) and that the defendant
knowingly and willfully participated in the agreement (that he was a member
of the conspiracy).’’ Smith v. United States,        U.S. , 133 S. Ct. 714, 719,
184 L. Ed. 2d 570 (2013). The existence of a formal agreement to conspire
need not be established; circumstantial evidence, reasonable inferences
drawn from the relationship of the parties, and the totality of the circum-
stances are sufficient proof of a conspiracy. United States v. Johnson, 592
F.3d 749, 754–55 (7th Cir. 2010); United States v. Redwine, 715 F.2d 315,
320 (7th Cir. 1983), cert. denied sub nom. Strong v. United States, 467 U.S.
1216, 104 S. Ct. 2661, 81 L. Ed. 2d 367 (1984).
   7
     The existing conspiracies implicated in these cases generally are of two
types: (1) a wheel of which the subordinate members of the conspiracy are
spokes and the core seller is the hub; or (2) a chain of sale and distribution
in which one sells to another who then sells to a third, etc., and the success
of the business depends on the ability of each member to resell the drugs
to others. United States v. Parker, supra, 554 F.3d 238.
   8
     We note that, in any given case, different circuits may examine all of,
some of, or different factors than those we have listed.
   9
     See also United States v. Donnell, supra, 596 F.3d 923–24 (‘‘[w]e have
held that ‘[t]he evidence is sufficient to support a conspiracy where the
drugs were purchased for resale’ ’’); United States v. Deitz, supra, 577 F.3d
678 (‘‘Drug distribution conspiracies are often chain conspiracies such that
agreement can be inferred from the interdependence of the enterprise. One
can assume that participants understand that they are participating in a
joint enterprise because success is dependent on the success of those from
whom they buy and to whom they sell.’’ [Internal quotation marks omitted.]).
   10
      We note that, while the defendant argues that every drug sale or
attempted drug sale in Connecticut could be prosecuted as a conspiracy,
he has not provided this court with any case in which a mere purchase and
sale, without more, has been charged as, or been the basis of a conviction
of, conspiracy to distribute narcotics in our state.
   11
      The defendant argues that other state courts have ‘‘adopted the buyer-
seller exception to drug conspiracies prosecuted under state law.’’ An exami-
nation of our sister states’ case law indicates, however, that the courts have
not adopted a formal buyer-seller rule; rather, they similarly have recognized
that a mere purchase and sale agreement between parties, without more,
does not constitute a conspiracy to sell or distribute narcotics. See, e.g.,
State v. Pinkerton, 628 N.W.2d 159, 164 (Minn. App. 2001) (holding agreement
between defendant seller and informant buyer to sell controlled substances
to informant does not constitute conspiracy under Minnesota law); State v.
Gonzalez, supra, 606 N.W.2d 876 (holding attempted sale of narcotics
between defendant seller and informant buyer is insufficient to prove con-
spiracy where there was no evidence that informant was going to resell
drugs or that defendant believed drugs would be resold); State v. Serr, 575
N.W.2d 896, 899 (N.D. 1998) (holding evidence that alleged coconspirator
was overheard stating that he had procured drugs from another for resale
does not give rise to reasonable inference that both individuals had agreed
to distribute drugs, only that they were in mere buyer-seller relationship);
State v. Gunn, 313 S.C. 124, 134–35, 437 S.E.2d 75 (1993) (holding single
purchase of drugs by defendant from large drug conspiracy without any
evidence of agreement to sell drugs is insufficient to prove defendant entered
existing drug conspiracy).
   12
      It is unclear from the Appellate Court’s reasoning whether it held that
the mere agreement between the defendant and Thomas for Thomas to sell
the defendant crack cocaine was sufficient to constitute a conspiracy to
sell narcotics. See State v. Allan, supra, 131 Conn. App. 440 (‘‘The defendant’s
statements show that he had intent to buy narcotics from Thomas and that
the defendant made arrangements with Thomas to be resupplied with crack
cocaine. That agreement, in concert with an overt act . . . is sufficient
under Connecticut law to constitute a conspiracy.’’). To the extent that the
Appellate Court suggested as much, that conclusion was improper.
   13
      In light of this conclusion, we need not address the defendant’s argument
that this court’s failure to adopt the buyer-seller ‘‘exception’’ would frustrate
the intent of our legislature by punishing a mere buyer or addict procuring
drugs for personal consumption.
   14
      Because the search and seizure warrant was executed for the suspected
stash house one or two weeks after the defendant’s arrest, the jury reason-
ably could not conclude that the seized drugs belonged to the defendant,
but their presence does support the inference that the defendant could have
been using the house for similar purposes.